Title: Instructions to Colonel Elisha Porter, 10 February 1776
From: Washington, George
To: Porter, Elisha



Sir
Cambridge 10th February 1776

The Continental Congress, having confirmed my application to this Government to Rais a Regiment for the Service of the United Colonies which is now Complied with & you are apointed to the command thereof—I have to desire, that you will use the utmost diligence and dispatch Possible to complete the Said Regiment, and march it into Canada by the shortest and best way, that from your own Knowledge of the Country, & from the best information you can get, you think will be the most expeditious.
I have to acquaint you that if you take your rout by Number four and Onion River, there will be a Supply of Provisions ready for you, Laid in, by order of General Schuyler.
As this Regiment is to be upon the continental establishment, agreeable to the termes and Requisition of Congress transmited to the Legislative power of this Province, and the necessity of reinforcing our Troops posted and forming the Blockade of Quebec is too apparent to need dwelling on, I woul[d] have you

order each Company to march as fast as they are rais’d—the whol putting themselves under the Command of the General or Commanding Officer in Canada, as fast as they arrive there.
Such Necessarys as you will think realy proper and that you cannot do without, will be provided for you, by the Commissary General, and Quarter Master General and I shall depend upon you that the strictest Oeconomy is used consistent with the dispatch necessary upon this Occation.
these Sir are my instructions to you, and from the Caracter you bear, I doubt not you will pay due attention to them—I must again recommend your making all possible dispatch, and that you may Share in the glory of expelling the instruments of Ministerial Tyranny from that fair Province, is the sincere wish of Sir Your Most He Svt

G.W.

